PROFESSIONS AND OCCUPATIONS
Based upon Sections 59 O.S. 858-302 [59-858-302], 59 O.S. 858-303 [59-858-303], and 59 O.S. 858-304 [59-858-304] of the Oklahoma Statutes, an individual who has completed one basic or advanced three (3) hour credit course in real estate, for which he has received a certificate from an institution of higher education accredited by the Oklahoma State Regents, is eligible to write both the sales associate and/or the broker examination, provided he or she has met all of the requirements according to the Real Estate License Code. The Attorney General is in receipt of your letter in which you request an opinion on the following issue: "Is an individual who has completed one basic or advanced three-hour credit course in real estate eligible to write both a sales associate and/or the broker examination, provided he or she has met all of the requirements according to the real estate license code?" Title 59 O.S. 858-302 [59-858-302] (1976) provides in pertinent part as follows: "Any person of good moral character, eighteen years of age or older, and who shall submit to the commission evidence of successful completion of thirty (30) clock hours of basic real estate instruction in the course of study approved by the commission, may apply to the commission to take an examination for the purpose of securing a license as a real estate sales associate." Title 69 O.S. 858-303 [69-858-303] (1976) provides in pertinent part as follows: "Any person who shall have had one (1) year's experience as a licensed real estate sales associate, or its equivalent, and who shall submit to the commission evidence of successful completion of thirty (30) hours of advanced real estate instruction in a course of study approved by the commission, which instruction shall be in addition to any instruction required for securing a license as a real estate sales associate, may apply to the commission to take an examination for the purpose of securing a license as a real estate broker." Title 59 O.S. 858-304 [59-858-304] (1976) provides as follows: "A certificate from an institution of higher education, accredited by the Oklahoma State Regents for Higher Education, certifying to the successful completion of a three (3) academic hour basic or advanced course of real estate instruction for which college credit was given, shall be prima facie evidence of successful completion of thirty (30) clock hours of basic or advanced real estate instruction as required in this Code; and, in such case, no further evidence shall be required of the applicant's educational background, except his successful completion of the regularly scheduled real estate sales associate's or broker's examination.  It is evident from a plain reading of the above-quoted statutes that in order to be eligible for a license as a real estate sales associate, a person must be of good moral character, eighteen years or older, and must submit to the commission evidence of successful completion of thirty (30) clock hours of basic real estate instruction in a course of study approved by the commission. In order to be eligible for a license as a real estate broker, said person must have had one year's experience as a licensed real estate sales associate or its equivalent, and must submit to the commission evidence of successful completion of thirty (30) hours of advanced real estate instruction in a course of study approved by the commission, which instruction shall be in addition to any instruction required for securing a license as a real estate sales associate. By only reading 59 O.S. 858-302 [59-858-302] and 59 O.S. 858-303 [59-858-303] together, it would appear that one would not be eligible for license as a real estate broker unless he had first completed thirty (30) clock hours of basic real estate instruction and then thirty (30) hours of advanced real estate instruction in addition thereto. However, 59 O.S. 858-304 [59-858-304], as quoted above, provides an exception in that one who obtains a certificate from an institution of higher education, accredited by the Oklahoma State Regents for Higher Education, certifying to the successful completion of a three (3) academic hour basic or advanced course of real estate instruction, for which college credit is given, need submit no further evidence and no further evidence shall be required by the commission as to the applicant's educational background with regard to his eligibility to apply for a real estate broker's license. It is, therefore, the opinion of the Attorney General that based upon Sections 59 O.S. 858-302 [59-858-302], 59 O.S. 858-303 [59-858-303], and 59 O.S. 858-304 [59-858-304] as quoted above of the Oklahoma Statutes that an individual who has completed one basic or advanced three (3) hour credit course in real estate for which he has received a certificate from an institution of higher education accredited by the Oklahoma State Regents, is eligible to write both the sales associate and/or the broker examination, provided he or she has met all the other requirements of the Real Estate License code. (AMALIJA HODGINS)